DISMISS; and Opinion Filed March 7, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00781-CV

                 IN THE INTEREST OF J.E.S., JR. AND J.S., CHILDREN


                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-51318-2018

                              MEMORANDUM OPINION
                         Before Justices Whitehill, Molberg, and Reichek
                                   Opinion by Justice Molberg
       Appellant Lakresha Griffin, appearing pro se, filed a brief that fails to comply with the

rules of appellate procedure. See TEX. R. APP. P. 38.1. Significantly, the brief does not contain

(1) a statement of the facts supported by record references; (2) an accurate statement of the

arguments made in the body of the brief; or (3) argument for the contentions made with appropriate

citations to authorities and to the record. See id. 38.1(g), (h), (i). Although directed on December

28, 2018 to file an amended brief in compliance with the rules and cautioned that failure to comply

could result in dismissal of the appeal, appellant has not filed an amended brief. Accordingly, we

dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1), 38.9(a), 42.3(b), (c).




                                                   /Ken Molberg/
180781F.P05                                        KEN MOLBERG
                                                   JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF J.E.S., JR. AND                   On Appeal from the 416th Judicial District
 J.S., CHILDREN                                       Court, Collin County, Texas
                                                      Trial Court Cause No. 416-51318-2018.
 No. 05-18-00781-CV                                   Opinion delivered by Justice Molberg.
                                                      Justices Whitehill and Reichek
                                                      participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 7th day of March, 2019.




                                                –2–